               Case 20-10553-CSS        Doc 760-7     Filed 07/08/20     Page 1 of 11




                                  CERTIFICATE OF SERVICE

          I, Henry J. Jaffe, hereby certify that on the 8th day of July, 2020 I caused the foregoing

Motion of CenturyLink Communications, LLC to Compel Debtors to Assume or Reject Contracts

and for Approval of Administrative Expense Claim or, in the Alternative, for Relief from the

Automatic Stay to be served upon the parties on the attached service list in the manner indicated.




                                               /s/ Henry J. Jaffe
                                               Henry J. Jaffe (DE Bar No. 2987)




#58559861 v1
                 Case 20-10553-CSS                  Doc 760-7   Filed 07/08/20            Page 2 of 11



Art Van Furniture LLC
2002 Service List (FCM)
Case No. 20-10553


FIRST CLASS MAIL                                                FIRST CLASS MAIL
(Counsel to the Chapter 7 Trustee)                              (Prepetition Term Loan Agent)
Bradford J. Sandler, Esq.                                       Virtus Group, L.P.
Robert J. Feinstein, Esq.                                       Beth Cesari, Senior Director
Pachulski Stang Ziehl & Jones LLP                               3300 N Interstate 35, Suite 350
919 North Market Street, 17th Floor                             Austin, TX 78705
Wilmington, DE 19801
                                                                FIRST CLASS MAIL
FIRST CLASS MAIL                                                (Counsel to Wells Fargo Bank, NA, Prepetition ABL Agent)
Chapter 7 Trustee                                               Cory Falgowski, Esq.
Alfred T. Giuliano, Esq.                                        Burr & Forman, LLP
Giuliano Miller & Co., LLC                                      1201 N. Market Street, Suite 1407
2301 E. Evesham Road                                            Wilmington, DE 19801
Pavillion 800, Suite 210
Voorhees, NJ 08043                                              FIRST CLASS MAIL
                                                                Office of the United States Trustee
FIRST CLASS MAIL                                                Linda Richenderfer, Esq. and Benjamin A.
(Counsel to the Debtors)                                        Hackman, Esq.
Gregory W. Werkheiser, Esq., Michael J. Barrie,                 J. Caleb Boggs Federal Building
Esq., Jennifer Hoover, Esq., Kevin Capuzzi,                     844 King St., Ste 2207
Esq., and John C. Gentile, Esq.                                 Lockbox 35
Benesch, Friedlander, Coplan & Aronoff LLP                      Wilmington, DE 19899-0035
222 Delaware Avenue, Suite 801
Wilmington, DE 19801                                            FIRST CLASS MAIL
                                                                Debtors
FIRST CLASS MAIL                                                Art Van Furniture, LLC
(Counsel to Wells Fargo Bank, NA, Prepetition ABL Agent)        6500 East 14 Mile Road
Jennifer Feldsher, Esq.                                         Warren, MI 48092
Morgan, Lewis & Bockius LLP
101 Park Avenue                                                 FIRST CLASS MAIL
New York, NY 10179-0060                                         (Counsel to Virtus Group, L.P., Prepetition Term Loan Agent)
                                                                Christopher G. Boies, Esq.
FIRST CLASS MAIL                                                King & Spalding LLP
(Counsel to Wells Fargo Bank, NA, Prepetition ABL Agent)        1185 Avenue of the Americas
Marjorie Crider, Esq.                                           New York, NY 10036
Christopher Carter, Esq.
Morgan, Lewis & Bockius LLP
One Federal Street
Boston, MA 02110-1726
                Case 20-10553-CSS                  Doc 760-7   Filed 07/08/20          Page 3 of 11



FIRST CLASS MAIL
(Counsel to Levin Furniture, LLC; Levin Trucking, LLC;         FIRST CLASS MAIL
Middlebelt Plymouth Venture LLC; Shelby Corners, LLC; Agree
Limited Partnership; Brandon Associates Southgate L.L.C.)      (Counsel to Preston Yarns, LLC)
Karen Grivner, Esq.                                            Michael D. DeBaecke, Esq.
Clark Hill PLC                                                 Ashby & Geddes, P.A.
824 N. Market Street, Suite 710                                500 Delaware Avenue, 8th Floor
Wilmington, DE 19801                                           P.O. Box 1150
                                                               Wilmington, DE 19899
FIRST CLASS MAIL
(Counsel to Landlords)                                         FIRST CLASS MAIL
Karen C. Bifferato, Esq.                                       (Counsel to Taubman Landlords)
Kelly M. Conlan, Esq.                                          Susan E. Kaufman, Esq.
Connolly Gallagher LLP                                         Law Office of Susan E. Kaufman, LLC
1201 N. Market Street, 20th Floor                              919 N. Market Street, Suite 460
Wilmington, DE 19801                                           Wilmington, DE 19801

FIRST CLASS MAIL                                               FIRST CLASS MAIL
                                                               (Counsel to Waste Management; Ohio Valley Mall Company)
Delaware Attorney General
                                                               Brian J. McLaughlin, Esq.
Carvel State Office Building
                                                               Rachel B. Mersky, Esq.
820 N French Street
                                                               Monzack Mersky Mclaughlin and Browder, P.A.
Wilmington, DE 19801
                                                               1201 N. Orange Street, Suite 400
                                                               Wilmington, DE 19801
FIRST CLASS MAIL
Delaware Dept of Justice
                                                               FIRST CLASS MAIL
Attn: Bankruptcy Dept
                                                               (Counsel to Synchrony Bank)
820 N French St., 6th Fl
                                                               Carl N. Kunz, III, Esq.
Wilmington, DE 19801
                                                               Sarah M. Ennis, Esq.
                                                               Morris James LLP
FIRST CLASS MAIL
                                                               500 Delaware Avenue, Suite 1500
(Counsel to Westminster Gateway, LLC)
                                                               P.O. Box 2306
R. Craig Martin, Esq.
                                                               Wilmington, DE 19899-2306
DLA Piper LLP (US)
1201 N. Market Street, Suite 2100
                                                               FIRST CLASS MAIL
Wilmington, DE 19801-1147
                                                               (Counsel to Serta Simmons Bedding, LLC).
                                                               Mark L. Desgrosseilliers, Esq.
FIRST CLASS MAIL
(Counsel to HGB AVF Lending, LLC; AVF Lending, LLC)            Chipman Brown Cicero & Cole, LLP
Dennis A. Meloro, Esq.                                         Hercules Plaza
Greenberg Traurig, LLP                                         1313 N. Market Street, Suite 5400
The Nemours Building                                           Wilmington, DE 19801
1007 North Orange Street
Suite 1200                                                     FIRST CLASS MAIL
Wilmington, DE 19801                                           (Co-Counsel to Consultant)
                                                               Douglas D. Herrmann, Esq.
FIRST CLASS MAIL                                               Marcy J. McLaughlin Smith, Esq.
(Counsel to Signal USA LLC, d/b/a Signal                       Pepper Hamilton LLP
Restoration Services)                                          Hercules Plaza, Suite 5100
Adam Hiller, Esq.                                              1313 N. Market Street
Hiller Law, LLC                                                Wilmington, DE 19899-1709
1500 N. French Street, 2nd Floor
Wilmington, DE 19801
                Case 20-10553-CSS                Doc 760-7   Filed 07/08/20           Page 4 of 11



FIRST CLASS MAIL                                             FIRST CLASS MAIL
(Counsel to Us Assets, Inc.)                                 (Counsel to Spirit Realty Capital, Inc.)
Daniel J. DeFranceschi, Esq.                                 Ian Connor Bifferato, Esq.
Zachary I. Shapiro, Esq.                                     The Bifferato Firm, P.A.
Richards, Layton & Finger, P.A.                              1007 N. Orange Street, 4th Floor
One Rodney Square                                            Wilmington, DE 19801
920 North King Street
Wilmington, DE 19801                                         FIRST CLASS MAIL
                                                             (Counsel to ACE American Insurance Company, et al.)
FIRST CLASS MAIL                                             Drew S. McGehrin, Esq.
(Counsel to ARCTRUST, Inc.)                                  Duane Morris LLP
John D. Demmy, Esq.                                          222 Delaware Avenue, Suite 1600
Saul Ewing Arnstein & Lehr LLP                               Wilmington, DE 19801
1201 N. Market Street, Suite 2300
P.O. Box 1266                                                FIRST CLASS MAIL
                                                             (Counsel to Comcast Cable Communications Management, LLC)
Wilmington, DE 19899
                                                             Matthew G. Summers, Esq.
FIRST CLASS MAIL                                             Chantelle D. McClamb, Esq.
US Attorney for Delaware                                     Ballard Spahr LLP
David C. Weiss, Esq.                                         919 N. Market Street, 11th Floor
Hercules Buildings                                           Wilmington, DE 198701-3034
1313 N. Market Street
Wilmington, DE 19899-2046                                    FIRST CLASS MAIL
                                                             (Counsel to JMB Limited Partnership)
FIRST CLASS MAIL                                             Ian Connor Bifferato, Esq.
(Counsel to Gray & Associates, LLC, in its capacity as       The Bifferato Law Firm P.A.
State Court Receiver for Campus Hills Maryland               1007 North Orange Street, Fourth Floor
Associates Limited Partnership)                              Wilmington, DE 19801
Richard W. Riley, Esq.
Whiteford, Taylor & Preston L.L.P.                           FIRST CLASS MAIL
The Renaissance Centre                                       Indiana Attorney General
405 North King Street, Suite 500                             Attn: Bankruptcy Department
Wilmington, DE 19801                                         Indiana Govt Center South
                                                             302 West Washington St., 5th Fl
FIRST CLASS MAIL                                             Indianapolis, IN 46204
(Counsel to A&R Properties, LP)
Mark T. Hurford, Esq.                                        FIRST CLASS MAIL
Campbell & Levine, LLC                                       Internal Revenue Service
222 Delaware Avenue, Suite 1620                              Centralized Insolvency Operation
Wilmington, DE 19801                                         2970 Market Street
                                                             Philadelphia, PA 19104
FIRST CLASS MAIL
(Counsel to Allenwest Group, LLC)                            FIRST CLASS MAIL
Kathleen M. Miller, Esq.                                     (Top 30 Creditor)
Smith, Katzenstein & Jenkins LLP                             New Classic Furniture
1000 West Street, Suite 1501                                 Mitch Markowitz, CEO
P.O. Box 410                                                 7351 McGuire Blvd.
Wilmington, DE 19899                                         Fontana, CA 92336
            Case 20-10553-CSS        Doc 760-7   Filed 07/08/20       Page 5 of 11



FIRST CLASS MAIL                                 FIRST CLASS MAIL
Illinois Attorney General                        (Top 30 Creditor)
Attn: Bankruptcy Department                      Michael Nicholas Designs
James R. Thompson Ctr                            Mike Cimarusti, CEO
100 W. Randolph St.                              2330 Raymer Avenue
Chicago, IL 60601                                Fullerton, CA 92336

FIRST CLASS MAIL                                 FIRST CLASS MAIL
IMB Credit LLC                                   (Top 30 Creditor)
Special Handling Group                           Kingsdown Inc.
Andrew Gravina                                   Mark Cummings
6254 Fernstone Trail NW                          126 W. Holt Street
Acworth, GA 30101                                Mebane, NC 27302-2622

FIRST CLASS MAIL                                 FIRST CLASS MAIL
(Top 30 Creditor)                                (Top 30 Creditor)
Jackson Furniture, Catnapper                     A-America, Inc.
W. Ronald Jackson, President                     Fred G. Rohrbach, CEO
1910 King Edward Avenue                          800 Milwaukee Avenue N.
Cleveland, TN 37311                              Algona, WA 98001

FIRST CLASS MAIL                                 FIRST CLASS MAIL
(Member Committee of Unsecured Creditors)        (Top 30 Creditor)
LCN AVF Warren (MI) LLC                          Ascion LLC
Attn: Joshua Leventhal                           Martin Rawls-Meehan, President & CEO
888 Seventh Ave., 4th Floor                      750 Denison Court
New York, NY 10019                               Bloomfield Hills, MI 48302

FIRST CLASS MAIL                                 FIRST CLASS MAIL
Ohio Attorney General                            (Top 30 Creditor)
Attn: Bankruptcy Department                      Ashley Furniture Industries, Inc.
30 E. Broad St. 14th Fl                          Todd Wanek, President & CEO
Columbus, OH 43215-0410                          1 Ashley Way
                                                 Arcadia, WI 54612-1218
FIRST CLASS MAIL
(Member Committee of Unsecured Creditors)        FIRST CLASS MAIL
Store Capital Corp                               (Counsel to SCF RC Funding III, LLC, et al.)
Attn: Lyena Hale                                 Craig Solomon Ganz, Esq.
8377 E. Hartford Drive, Suite 100                Michael DiGiacomo, Esq.
Scottsdale, AZ 85255                             Ballard Spahr LLP
                                                 1 E. Washington Street, Suite 2300
FIRST CLASS MAIL                                 Phoenix, AZ 85004
(Top 30 Creditor)
United Furniture Industries                      FIRST CLASS MAIL
Gene Pierce, VP of Manufacturing                 (Counsel to SCF RC Funding III, LLC, et al.)
5380 Highway 145 South                           Stacy H. Rubin, Esq.
Tupelo, MS 38801                                 Ballard Spahr LLP
                                                 One Summerlin
                                                 1980 Festival Plaza Drive, Suite 900
                                                 Las Vegas, NV 89135
                  Case 20-10553-CSS                    Doc 760-7     Filed 07/08/20           Page 6 of 11



FIRST CLASS MAIL                                                     FIRST CLASS MAIL
(Top 30 Creditor)                                                    (Counsel to Levin Furniture, LLC and Levin Trucking, LLC)
Bedgear, LLC                                                         William Price, Esq.
Eugene Alletto, CEO                                                  Jarrod Duffy, Esq.
100 Bi-County Blvd., Suite 101                                       301 Grant Street, 14th Floor
Farmingdale, NY 11735                                                Pittsburgh, PA 15219

FIRST CLASS MAIL                                                     FIRST CLASS MAIL
(Counsel to Gary A. Van Elslander, as trustee of the Archie A. Van   (Counsel to Synchrony Bank)
Elslander Trust and the Archie A. Van Elslander Trust)               Rachel H. Herd, Esq.
Ralph E. McDowell, Esq.                                              Davis Wright Tremaine LLP
Bodman PLC                                                           920 Fifth Avenue, Suite 3300
1901 St. Antoine Street                                              Seattle, WA 98104
6th Floor at Ford Field
Detroit, MI 48226                                                    FIRST CLASS MAIL
                                                                     Delaware Secretary of State
FIRST CLASS MAIL                                                     Franchise Tax
(Counsel to Guardian Alarm Company)                                  401 Federal Street
Peter S. Russ, Esq.                                                  PO Box 898
Buchanan Ingersoll & Rooney PC                                       Dover, DE 19903
Union Trust Building
501 Grant Street, Suite 200                                          FIRST CLASS MAIL
Pittsburgh, PA 15219                                                 Delaware State Treasury
                                                                     820 Silver Lake Blvd., Suite 100
FIRST CLASS MAIL                                                     Dover, DE 19904
(Counsel to Ohio Valley Mall Company)
Lindsey M. Harrison Madgar, Esq.                                     FIRST CLASS MAIL
Richard T. Davis, Esq.                                               (Counsel to Westminster Gateway, LLC)
Cafaro Management Company                                            Richard M. Kremen, Esq.
5577 Youngstown-Warren Road                                          DLA Piper LLP (US)
Niles, OH 44446                                                      The Marbury Building
                                                                     6255 Smith Avenue
FIRST CLASS MAIL                                                     Baltimore, MD 21209-3600
(Attorneys for Middlebelt Plymouth Venture LLC, Shelby
Corners, LLC, Agree Limited Partnership, and Brandon
Associates Southgate L.L.C.)                                         FIRST CLASS MAIL
David M. Blau, Esq.                                                  (Counsel to Gary Van Elslander)
Clark Hill PLC                                                       Deborah D. Williamson, Esq.
151 S. Old Woodward Ave., Suite 200                                  Danielle N. Rushing, Esq.
Birmingham, MI 48009                                                 Dykema Gossett PLLC
                                                                     112 East Pecan Street, Suite 1800
FIRST CLASS MAIL                                                     San Antonio, TX 78205
(Counsel to Levin Furniture, LLC and Levin
Trucking, LLC)                                                       FIRST CLASS MAIL
Shannon Deeby, Esq.                                                  (Top 30 Creditor)
Clark Hill PLC                                                       Elite Rewards
151 S. Old Woodward, Suite 200                                       Attn: Director of Officer
Birmingham, MI 48009                                                 5111 Central Avenue
                                                                     St. Petersburg, FL 33710
               Case 20-10553-CSS               Doc 760-7   Filed 07/08/20         Page 7 of 11



FIRST CLASS MAIL
(Top 30 Creditor)                                          FIRST CLASS MAIL
England Furniture Inc.                                     (Counsel to HGB AVF Lending, LLC; AVF Lending, LLC)
Attn: Director or Officer                                  Jeffrey M. Wolf
145 England Drive                                          Greenberg Traurig, LLP
New Tazewell, TN 37825                                     One International Place, 20th Floor
                                                           Boston, MA 02110
FIRST CLASS MAIL
(Top 30 Creditor)                                          FIRST CLASS MAIL
                                                           (Counsel to HGB AVF Lending, LLC; AVF Lending, LLC)
Flexsteel Industries Inc.
                                                           Nancy A. Peterman, Esq.
Jerry Dittmer, President & CEO
                                                           Greenberg Traurig, LLP
385 Bell Street
                                                           77 West Wacker Drive, Suite 3100
Dubuque, IA 52001
                                                           Chicago, IL 60601
FIRST CLASS MAIL
                                                           FIRST CLASS MAIL
(Counsel to Kingsdown, Inc.)
                                                           (Top 30 Creditor)
Michael J. Small, Esq.
                                                           H M Richards Inc.
Foley & Lardner LLP
                                                           Joe A. Tarrant Jr., Vice President of Operations
321 North Clark St., Suite 3000
                                                           414 Co Road 2790
Chicago, IL 60654-4762
                                                           Guntown, MS 38849
FIRST CLASS MAIL
                                                           FIRST CLASS MAIL
(Top 30 Creditor)
                                                           (Counsel to Hilco Trading Trading, LLC)
Franklin Corporation
                                                           HGB AVF Lending, LLC
Hassell Franklin, CEO
                                                           c/o Hilco Trading, LLC
600 Franklin Drive
                                                           Eric Kaup
Houston, MS 38851
                                                           5 Revere Dr., Suite 206
                                                           Northbrook, IL 60062
FIRST CLASS MAIL
(Counsel to Tempur Sealy International, Inc.)
                                                           FIRST CLASS MAIL
Ronald E. Gold, Esq.
                                                           (Counsel to Central Wayne Properties, LLC)
Frost Brown Todd LLC
                                                           Lawrence A. Lichtman, Esq.
3300 Great American Tower
                                                           Honigman LLP
301 East Fourth Street
                                                           2290 First National Building
Cincinnati, OH 45202
                                                           660 Woodward Avenue
                                                           Detroit, MI 48226
FIRST CLASS MAIL
(Top 30 Creditor)
                                                           FIRST CLASS MAIL
Fusion Furniture Inc.
                                                           Internal Revenue Service
Bo Robbins, President
                                                           Attn: Susanne Larson
957 Pontotoc County Industrial Pkwy
                                                           31 Hopkins Plz Rm 1150
Ecru, MS 38841
                                                           Baltimore, MD 21201
FIRST CLASS MAIL
(Counsel to Levin Furniture LLC, Levin Trucking LLC,
                                                           FIRST CLASS MAIL
and Levin Holdings LLC)                                    Iowa Attorney General
Jonathan M. Kamin, Esq.                                    Attn: Bankruptcy Department
Goldberg, Kamin & Garvin                                   Hoover State Office Bldg
1806 Frick Building                                        1305 E. Walnut Street
437 Grant Street                                           Des Moines, IA 50319
Pittsburgh, PA 15219
             Case 20-10553-CSS            Doc 760-7   Filed 07/08/20         Page 8 of 11



FIRST CLASS MAIL                                      FIRST CLASS MAIL
(Counsel to Flexsteel Industries, Inc.)               Michigan Attorney General
Jason W. Bank, Esq.                                   Attn: Bankruptcy Department
Kerr, Russell and Weber, PLC                          525 W. Ottawa St.
500 Woodward Avenue, Suite 2500                       Lansing, MI 48909
Detroit, MI 48226
                                                      FIRST CLASS MAIL
FIRST CLASS MAIL                                      Missouri Attorney General
(Top 30 Creditor)                                     Attn: Bankruptcy Department
Kuehne & Nagel Inc.                                   Supreme Court Bldg
Detlef Trefzger, CEO                                  207 W. High St.
Exchange PI 10                                        Jefferson City, MO 65101
Jersey City, NJ 07302-3920
                                                      FIRST CLASS MAIL
FIRST CLASS MAIL                                      (Top 30 Creditor)
(Top 30 Creditor)                                     Simmons Manufacturing Company, LLC
La-Z-Boy Chair Company                                Attn: David Swift,
Natalie Dickinson                                     Chairman and CEO
One La-Z-Boy Drive 2B                                 1608 Highway 20 East
Monroe, MI 48162                                      McDonough, GA 30252

FIRST CLASS MAIL                                      FIRST CLASS MAIL
(Top 30 Creditor)                                     (Counsel to Creditor Blue Bell Mattress Co., LLC)
Liberty Furniture Industries Inc.                     Alan D. Smith, Esq.
Jason Brian, Executive VP                             Perkins Coie LLP
6021 Greensboro Drive                                 1201 Third Avenue, Suite 4900
Atlanta, GA 30336                                     Seattle, WA 98101-3099

FIRST CLASS MAIL                                      FIRST CLASS MAIL
(Counsel to Rochester KM Partners)                    (Counsel to Hilco Merchant Resources, LLC, et al.)
Earle I. Erman                                        Steven Fox, Esq.
Maddin Hauser Roth & Heller, P.C.                     Riemer & Braunstein LLP)
28400 Northwestern Hwy., 2nd Floor                    Times Square Tower
Southfield, MI 48034                                  Seven Times Square, Suite 2506
                                                      New York, NY 10036
FIRST CLASS MAIL
Maryland Attorney General                             FIRST CLASS MAIL
                                                      (Counsel to Serta Simmons Bedding, LLC)
Attn: Bankruptcy Department
                                                      Beth E. Rogers, Esq.
200 St. Paul Place
                                                      James F. F. Carroll, Esq.
Baltimore, MD 21202-2202
                                                      Rogers Law Offices
                                                      100 Peachtree Street, Suite 1950
FIRST CLASS MAIL
                                                      Atlanta, GA 30303
(Top 30 Creditor)
Max Home LLC
                                                      FIRST CLASS MAIL
Larry Gentry, CEO
                                                      Securities & Exchange Commission
101 Max Place
                                                      G Jeffrey Boujoukos, Regional Director
Fulton, MS 38843
                                                      1617 JFK Boulevard, Ste 520
                                                      Philadelphia, PA 19103
                 Case 20-10553-CSS                    Doc 760-7   Filed 07/08/20      Page 9 of 11



FIRST CLASS MAIL                                                  FIRST CLASS MAIL
Securities & Exchange Commission                                  (Counsel to Simon Property Group)
Secretary of the Treasury                                         Simon Property Group, Inc.
100 F Street NE                                                   Ronald M. Tucker, Esq.
Washington, DC 20549                                              225 West Washington Street
                                                                  Indianapolis, IN 46204
FIRST CLASS MAIL
Securities & Exchange Commission NY Office                        FIRST CLASS MAIL
Andrew Calamari, Regional Director                                (Top 30 Creditor)
Brookfield Place                                                  Southern Motion Inc.
200 Vesey St, Ste 400                                             Roger Bland, CEO
New York, NY 10281-1022                                           298 Henry Southern Drive
                                                                  P.O. Box 1064
FIRST CLASS MAIL                                                  Pontotoc, MS 38863
(Counsel to Creditor, Milford Road Plaza, LLC)
Alan J. Taylor, Esq.                                              FIRST CLASS MAIL
Segal McCambridge Singer & Mahoney                                (Top 30 Creditor)
29100 Northwestern Highway, Suite 240                             Standard Furniture Manufacturing, LLC
Southfield, MI 48034                                              Tim Ussery, President
                                                                  801 US-31
FIRST CLASS MAIL                                                  Bay Minette, AL 36507
(Top 30 Creditor)
Serta Restokraft Mattress Co.                                     FIRST CLASS MAIL
Larry Kraft , President                                           (Counsel to SVB Holland, LLC)
38025 Jaykay Drive                                                Stark & Stark, P.C.
Romulus, MI 48174                                                 Thomas S. Onder & Joseph H. Lemkin
                                                                  P.O. Box 5315
FIRST CLASS MAIL                                                  Princeton, NJ 08543
(Top 30 Creditor)
Signal Restoration Services                                       FIRST CLASS MAIL
Frank Torre, Managing Partner                                     (Top 30 Creditor)
2490 Industrial Row Drive                                         The Sussman Agency
Troy, MI 48084                                                    Alan Sussman, President
                                                                  29200 Northwestern Highway
FIRST CLASS MAIL                                                  Suite 130
(Top 30 Creditor)                                                 Southfield, MI 48094
Simon Li Furniture
Simon Lichtenberg, Chief Executive Officer                        FIRST CLASS MAIL
200 E. Commerce Avenue                                            (Counsel to the Taubman Landlords)
High Point, NC 27260                                              The Taubman Company
                                                                  Andrew S. Conway, Esq.
FIRST CLASS MAIL                                                  200 East Long Lake Road, Suite 300
(Counsel to Signal USA LLC, d/b/a Signal Restoration Services)    Bloomfield Hills, MI 48304
John D. Stoddard, Esq.
Frank P. Simon, Esq.                                              FIRST CLASS MAIL
Simon PLC Attorneys and Counselors                                Virginia Attorney General
37000 Woodward Avenue, Suite 250                                  Attn: Bankruptcy Department
Bloomfield Hills, MI 48304                                        202 North Ninth Street
                                                                  Richmond, VA 23219
                 Case 20-10553-CSS                     Doc 760-7     Filed 07/08/20        Page 10 of 11



FIRST CLASS MAIL                                                     FIRST CLASS MAIL
(Counsel to Gray & Associates, LLC, in its capacity as State Court   (Counsel to A&R Properties, LP)
Receiver for Campus Hills Maryland Associates Limited
Partnership)
                                                                     Mark A. Lindsay, Esq.
Whiteford, Taylor & Preston L.L.P.                                   Sarah E. Wenrich, Esq.
Todd M. Brooks, Esq.                                                 Bernstein Burkley
Seven Saint Paul Street, 15th Floor                                  707 Grant Street
Baltimore, MD 21202-1626                                             Suite 2200 Gulf Tower
                                                                     Pittsburgh, PA 15219
FIRST CLASS MAIL
(Counsel to National Shopping Plazas, Inc.)                          FIRST CLASS MAIL
Nathan Q. Rugg, Esq.                                                 Dana Nessel, Esq.
William Barrett, Esq.                                                Heather L. Donald, Esq.
Barack Ferrazzano Kirschbaum & Nagelberg                             Office of the Attorney General
LLP                                                                  Cadillac Place, Ste. 10-200
200 West Madison Street, Suite 3900                                  3030 W. Grand Blvd.
Chicago, IL 60606                                                    Detroit, MI 48202

FIRST CLASS MAIL                                                     FIRST CLASS MAIL
(Counsel to La-Z-Boy Incorporated)                                   (Counsel to Central Wayne Properties, LLC)
Anthony M. Saccullo, Esq.                                            Lawrence A. Lichtman, Esq.
Mary E. Augustine, Esq.                                              Honigman LLP
A.M. Saccullo Legal, LLC                                             2290 First National Building
27 Crimson King Drive                                                660 Woodward Avenue
Bear, Delaware 19701                                                 Detroit, MI 48226

FIRST CLASS MAIL                                                     FIRST CLASS MAIL
Steven A. Ginther, Esq.                                              Andrew Gravina
Special Assistant Attorney General                                   IBM Credit LLC
Missouri Department of Revenue                                       Special Handling Group
General Counsel’s Office                                             6254 Fernstone Trail NW
301 W. High Street, Room 670                                         Acworth, GA 30101
PO Box 475
Jefferson City, MO 65105-0475                                        FIRST CLASS MAIL
                                                                     (Counsel to Oracle America, Inc.)
FIRST CLASS MAIL                                                     Shawn M. Christianson, Esq.
(Counsel to Trayton Furniture (Hong Kong) Ltd.                       Buchalter, A Professional Corporation
d/b/ Simon Li Furniture)                                             55 Second Street, 17th Floor
Brett D. Goodman, Esq.                                               San Francisco, CA 94105-3493
Louis A. Curcio, Esq.
Troutman Sanders LLP                                                 FIRST CLASS MAIL
875 Third Avenue                                                     (Counsel to 2505 Pitkin Corp. as Assignee from Store
New York, NY 10022                                                   Investment Corporation)
                                                                     Leslie A. Berkoff, Esq.
FIRST CLASS MAIL                                                     Moritt Hock & Hamroff LLP
Keri Gaigalas                                                        400 Garden City Plaza
2701 Old Liberty, Rd                                                 Garden City, NY 11530
New Windsar, MD 21776
              Case 20-10553-CSS               Doc 760-7   Filed 07/08/20          Page 11 of 11



FIRST CLASS MAIL                                          FIRST CLASS MAIL
(Counsel to Reliance Pittsburgh, LLC                      (Counsel to JMB Limited Partnership)
Isaac T. Heintz, Esq.                                     David S. Sellman, Esq.
4270 Ivy Pointe Boulevard, Suite 225                      Tammy Colen, Esq.
Cincinnati, Ohio 45245                                    Sellmanhoff, LLC
                                                          2201 Old Court Road
FIRST CLASS MAIL                                          Baltimore, MD 21208
(Counsel to Spirit Realty Capital, Inc.)
Mary Katherine Fackler, Esq.                              FIRST CLASS MAIL
Akerman LLP                                               (Counsel to Kingsdown, Inc.)
50 North Laura Street, Suite 3100                         William P. Bowden, Esq.
Jacksonville, FL 32202                                    Gregory A. Raylor, Esq.
                                                          Ashby & Geddes, P.A.
FIRST CLASS MAIL                                          500 Delaware Avenue, 8th Floor
(Counsel to Spirit Realty Capital, Inc.)                  P.O. Box 1150
John E. Mitchell, Esq.                                    Wilmington, DE 19899-1150
Akerman LLP
2001 Ross Avenue, Suite 3600                              FIRST CLASS MAIL
                                                          (Counsel to Brixmor Operating Partnership LP & Counsel to SCF
Dallas, TX 75201                                          RC Funding III, LLC, STORE SPE AVF I 2017-1, LLC, STORE
                                                          SPE AVF II 2017-2, LLC, STORE Master Funding XII, LLC,
FIRST CLASS MAIL                                          Broadstone AVF Illinois, LLC and Broadstone AVF Michigan)
(Counsel to ACE American Insurance Company, et al.)       Leslie C. Heilman, Esq.
Wendy M. Simkulak, Esq.                                   Laurel D. Roglen, Esq.
Elisa M. Hyder, Esq.                                      Ballard Spahr LLP
Duane Morris LLP                                          919 N. Market Street, 11th Floor
30 South 17th Street                                      Wilmington, DE 19801-3034
Philadelphia, PA 19103
                                                          FIRST CLASS MAIL
FIRST CLASS MAIL                                          (Counsel to Guardian Alarm Company)
(Counsel to Oracle America, Inc.)                         Mary F. Caloway, Esq.
Amish R. Doshi, Esq.                                      Buchanan Ingersoll & Rooney PC
Doshi Legal Group, P.C.                                   919 N. Market Street, Suite 990
1979 Marcus Avenue, Suite 210E                            Wilmington, DE 19801
Lake Success, NY 11042
                                                          FOREIGN FIRST CLASS MAIL
FIRST CLASS MAIL                                          (Top 30 Creditor)
(Counsel to DBD AVF, LLC)                                 Kuka (HK) Trade Co., Limited
Paul R. Hage, Esq.                                        Attn: Director or Officer
Jaffe Raitt Heuer & Weiss, P.C.                           RM 6 13A/F World Finance Ctr
27777 Franklin Road, Suite 2500                           Harbour City South Twr
Southfield, MI 48034                                      17 Canton Road
                                                          Tsim Sha Tsui, Hong Kong
FIRST CLASS MAIL
(Counsel to Banc of America Leasing & Capital, LLC)
Eric R. von Helms
Kohner, Mann & Kailas, S.C.
4650 North Port Washington Road, 2nd Floor
Milwaukee, WI 53212
